USDC IN/ND case 3:18-cr-00138-JD-MGG document 106 filed 03/24/20 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION
  UNITED STATES OF AMERICA                       )
                                                 )
          v.                                     )   Case No. 3:18-CR-138 JD
                                                 )
  SVEN ERIC MARSHALL                             )

                                             ORDER

       Defendant Sven Eric Marshall has been convicted and is awaiting sentencing on multiple

counts of fraud. He initially stipulated to detention, but later filed an emergency motion for

release in light of the recent pandemic. He argues that his detention will compromise his health

and that he should be released to home detention until the risk from the pandemic subsides. The

magistrate judge denied the motion without prejudice, finding that the health risks were being

adequately mitigated in the jail.

       Mr. Marshall now seeks review of that decision by a district judge. Section 3145 allows a

defendant to move to revoke or amend a magistrate judge’s order of detention. 18 U.S.C.

§ 3145(b). The Court reviews the magistrate’s detention order de novo, meaning it must decide

independently whether detention is warranted. United States v. Jones, 804 F. Supp. 1081, 1090

(N.D. Ind. 1992) (“[T]he appropriate standard of review to be applied in the district court to any

review of a detention/release order is a de novo review.”). The Court agrees with the magistrate

judge’s order, so it denies the request for temporary release.

       Mr. Marshall does not dispute that he is subject to detention as a flight risk under 18

U.S.C. § 3143. Instead, he invokes § 3142(i), which allows a court to “permit the temporary

release” of a defendant “to the extent that the judicial officer determines such release to be

necessary for preparation of the person’s defense or for another compelling reason.” 18 U.S.C.
USDC IN/ND case 3:18-cr-00138-JD-MGG document 106 filed 03/24/20 page 2 of 3


§ 3142(i). Mr. Marshall argues that the pandemic is a compelling reason for his temporary

release because of his age of 62 and the risk of transmission within the jail.

       Even assuming that the Court has the authority to grant temporary release under

§ 3142(i), 1 the Court does not find that Mr. Marshall’s release is warranted at this time. To begin

with, the Court agrees with the government that Mr. Marshall presents a distinct flight risk. As

his scheme began to unravel, Mr. Marshall abruptly closed his office and left the area, without

providing notice to his clients or leaving a forwarding address. After his indictment, he was

found in Florida, where he had been living in his car. The government has also represented that

Mr. Marshall attempted to evade officers as they were attempting to arrest him. For obvious

reasons, Mr. Marshall stipulated to detention once he appeared in this district. At that time, he

was detained under § 3142, which would otherwise place the burden of proof on the government.

Since then, he has been found guilty of three counts of fraud. His detention is now pursuant to

§ 3143(a)(1), which requires detention unless the defendant proves by clear and convincing

evidence that he is not likely to flee—a burden Mr. Marshall cannot meet. Release to his

mother’s custody or on home detention would not prevent his flight, either, as electronic

monitors can be removed or disabled. This risk of flight thus weighs against release.

       In addition, the Court does not find that any risks created by the pandemic warrant Mr.

Marshall’s release at this time. To be sure, the rapidly spreading virus poses some risks to the

jail. As the magistrate judge found, though, the jail has taken proactive steps to protect against

the exposure or transmission of the virus within its facility, and there are currently no known or




1
  It is unclear whether § 3142(i), which addresses detention orders for pre-trial detainees, applies
to Mr. Marshall, who has already been found guilty and is detained under § 3143. The
government does not press that point, though, so the Court assumes without deciding that
§ 3142(i) would authorize temporary release if warranted.
                                                  2
USDC IN/ND case 3:18-cr-00138-JD-MGG document 106 filed 03/24/20 page 3 of 3


suspected cases at the jail. The government also represents that no new arrestees are permitted to

enter the pod in which Mr. Marshall is housed, which offers an added level of protection for Mr.

Marshall in particular. Mr. Marshall also argues that he is at a heightened risk should he be

exposed to the virus, in light of his age of 62. Mr. Marshall submitted an affidavit from a doctor

who opines that persons age 60 or older are at greater risk of becoming seriously ill from

COVID-19. For what it’s worth, the Centers for Disease Control also warns of increased risks for

older adults, but it defines that class as persons 65 years and older. Mr. Marshall does not cite

any other factors that would place him at greater risk. Thus, while Mr. Marshall’s age may place

him at somewhat greater risk than the average jail population, his risk of exposure or of

experiencing complications is not sufficient to warrant his release at this time, given the

precautions the jail is taking.

        In sum, having independently considered Mr. Marshall’s request for temporary release,

the Court agrees with the magistrate judge’s resolution of that motion. The Court therefore

DENIES Mr. Marshall’s request for temporary release.

        SO ORDERED.

        ENTERED: March 24, 2020


                                                      /s/ JON E. DEGUILIO
                                              Judge
                                              United States District Court




                                                 3
